Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and between SUMMER ENERGY
HOLDINGS, INC., a Nevada corporation (“Employer”), and Neil M. Leibman
(“Employee” and, together with Employer, the “Parties”) is entered into and made
effective as of January 1, 2015 (the “Effective Date”).
 
A.           Employer is the parent company of Summer Energy, LLC, a Texas
limited liability company (“Summer LLC” and, collectively with its successors,
designees and past, present and future operating companies, divisions,
subsidiaries and affiliates, the “Summer Companies”).  The Summer Companies
through Summer LLC or through its subsidiaries or affiliates, including Employer
(each, an “Affiliated Entity”) operate in the highly-competitive and rapidly
evolving retail electric provider business (the “Business”) in Texas (the
“Industry”) and provide such Services (the “Services”) to residential and
commercial power customers in Texas.
 
B.           Employee has heretofore been employed by Employer, up to and
through the Effective Date.  Effective with this Agreement, Employer desires to
employ Employee and Employee desires to be employed by Employer, in such
modified capacity, and under the terms and restrictions as set forth herein.
 
C.           Employee understands and acknowledges that, because the Summer
Companies may operate the Business and provide Services to customers through and
in conjunction with one or more Affiliated Entities, including Employer,
Employee (i) may work with employees, customers and suppliers who are not direct
employees, customers or suppliers of Employer but who are employees, customers
and suppliers of another Affiliated Entity, and (ii) may be exposed to and
expected to use confidential information and trade secrets of an Affiliated
Entity other than that of Employer in the performance of Employee’s duties for
Employer.
 
D.           As a result of such employment, Employee will have access to
Confidential Information and Trade Secrets (as defined herein).  Employee will
gain the ability to influence the goodwill of Employer and other Affiliated
Entities with Partners (as defined herein) necessary to the success of the
Business.  Employee recognizes that the Confidential Information and Trade
Secrets and Partner relationships and goodwill are assets deserving of
protection as provided for in the restrictive covenants contained in this
Agreement.
 
NOW, THEREFORE, for and in consideration of Employee’s employment with Employer
on the terms and conditions set forth herein, and the promises, mutual
covenants, and agreements hereinafter contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Employer and Employee, intending to be legally bound, hereby agree and covenant
as follows:
 
1. Employment; Duties.
 
(a) Term.  Subject to the terms and conditions of this Agreement, Employer
agrees to employ Employee, and Employee agrees to be employed by Employer as of
the Effective Date pursuant to the terms herein for a period of two (2) years.
 
(b) Release of Claims.  This Agreement supersedes in its entirety any employment
agreement, oral or in writing, or comparable arrangements between Employer,
Summer LLC or any Affiliated Entity and Employee in effect prior to the
Effective Date.  Employee hereby relinquishes and unconditionally forfeits any
claim or entitlement to any severance pay or other post-termination benefits
from Employer pursuant to any agreement in effect prior to the Effective Date,
and hereby discharges and releases any claims against Employer relating to
anything done or omitted to be done with respect to Employee’s employment up to
the date of this Agreement.   
 
 
1

--------------------------------------------------------------------------------

 
 
(c) Position; Duties.  During the period of Employee’s employment hereunder,
Employee agrees to serve Employer, and Employer shall employ Employee, in the
position listed on Exhibit A, or in such other capacity or capacities as may be
determined from time to time by Employer.  If appointed or elected, Employee
also may serve as an officer, manager, consultant or agent of one or more
Affiliated Entity other than Employer in such capacity or capacities as may be
determined from time to time by Employer and Summer LLC.  During the period of
Employee’s employment with Employer, Employee shall in good faith devote
Employee’s time, attention, skills and efforts to the business and affairs of
Employer.  Employee’s duties shall be performed under the direction and
supervision of Employer’s Board of Directors (the “Board”) and may change in
order to meet the Company’s existing needs at the direction of the Board.  The
foregoing shall not be construed as prohibiting Employee from serving on
corporate, civic or charitable boards or committees or making personal
investments, so long as such activities do not materially interfere with the
performance of Employee’s obligations to Employer as set forth in this Agreement
or as may be determined by Employer from time to time.
 
(d) Compensation; Benefits.  For all services rendered by Employee under this
Agreement, Employee shall be compensated as set forth in Exhibit A.  Employer
may withhold from any amounts payable under this Agreement such federal, state
and local taxes required to be withheld pursuant to any applicable law or
regulation.
 
(e) Survival of Employee’s Obligations After Termination.  Upon the effective
date of the termination of Employee’s employment with Employer under this
Agreement, regardless the date, cause or manner of such termination (the
“Termination Date”), Employee’s obligations set forth in Sections 3, 4 and 5,
below, shall survive and remain in full force and effect to the extent provided
in those Sections.
 
2. Termination of Employment.
 
(a) Termination by Employer for Cause.  Employer may terminate Employee’s
employment under this Agreement for “Cause” (as hiseinafter defined) or
otherwise at will at any time immediately upon written notice, or where
applicable, upon Employee’s failure to cure the breach as provided below,
whereupon Employer shall have no further obligation hereunder to Employee,
except for payment of amounts of Base Salary accrued through the Termination
Date.  For purposes of this agreement, “Cause” shall mean: (i) the continued
willful failure by Employee to substantially perform his duties with Employer,
(ii) the willful engaging by Employee in gross misconduct materially and
demonstrably injurious to Employer or (iii) Employee’s material breach of
Section 1, 3, 4 or 5 of this Agreement; provided, that with respect to any
breach that is curable by Employee, as determined by Employer in good faith,
Employer has provided Employee written notice of the material breach and
Employee has not cured such breach, as determined by Employer in good faith,
within fifteen (15) days following the date Employer provides such notice.
 
(b) Termination as a Result of Employee’s Death or Disability.  Employee’s
employment hereunder shall terminate automatically upon Employee’s death and may
be terminated by Employer upon Employee’s Disability (as hereinafter
defined).  If Employee’s employment hereunder is terminated by reason of
Employee’s Disability or death, Employee’s (or Employee’s estate’s) right to
benefits under this Agreement will terminate as of the date of such termination
and all of Employer’s obligations hereunder shall immediately cease and
terminate, except that Employee or Employee’s estate, as the case may be, will
be entitled to receive accrued Base Salary and benefits through the Termination
Date.  As used herein, “Disability” shall have the meaning set forth in any
long-term disability plan in which Employee participates, and in the absence
thereof shall mean the determination in good faith by Employer’s Board (or
comparable governing body) that, due to physical or mental illness, Employee
shall
 
 
2

--------------------------------------------------------------------------------

 
 
have failed to perform his duties on a full-time basis hereunder for one hundred
eighty (180) consecutive days and shall not have returned to the performance of
his duties hereunder on a full-time basis before the end of such period, and if
Disability has occurred termination shall occur within thirty (30) days after
written notice of termination is given (which notice may be given before the end
of the one hundred eighty (180) day period described above so as to cause
termination of employment to occur as early as the last day of such period).
 
(c) Termination by Employee for Good Reason or by Employer other than as a
Result of Employee’s Death or Disability or other than for Cause; Change of
Control.
 
(i)           Employee may terminate Employee’s employment hereunder for “Good
Reason” (as hereinafter defined), if Good Reason exists, upon at least thirty
(30) days’ prior written notice to Employer, and Employer may terminate
Employee’s employment hereunder for any reason or for no reason, other than as a
result of Employee’s death or Disability or for Cause, upon at least thirty (30)
days’ prior written notice to Employee, in each case with the consequences set
forth in this Section 2(c).
 
(ii)           If Employee’s employment is terminated by Employee for Good
Reason or by Employer for any reason other than Employee’s death or Disability
or other than for Cause, or if Employee’s employment is terminated without Cause
following a “Change of Control” (as hereinafter defined), subject to Employee
entering into and not revoking a release of claims in favor of Employer and its
affiliates pursuant to Section 2(e) below and Employee fully complying with the
covenants set forth in Sections 3, 4 and 5, Employee shall be entitled to the
following benefits:
 
(A)           Cash severance payments equal in the aggregate to six (6) months
of Employee’s annual Base Salary at the time of termination, payable in
accordance with Employer’s customary payroll practices as in effect from time to
time.
 
(B)           Continuation of Employee’s medical and health insurance benefits
for a period equal to the lesser of (i) six (6) months or (ii) the period ending
on the date Employee first becomes entitled to medical and health insurance
benefits under any plan maintained by any person for whom Employee provides
services as an employee or otherwise.
 
(C)           In addition, solely if Employee is terminated without Cause
following a “Change of Control”, any unvested stock options granted to Employee
pursuant to this Agreement shall accelerate and immediately vest.
 
(iii)           For purposes of this Agreement, “Good Reason” shall mean: (A) a
material reduction (without Employee’s express written consent) in Employee’s
Base Salary, unless the reduction is made as part of, and is generally
consistent with, a general reduction of executive salaries; or (B) Employer’s
material breach (without Employee’s express written consent) of Section 1 of
this Agreement; provided, that Employee has provided Employer written notice of
the material breach and Employer has not cured such breach within thirty (30)
days following the date Employee provides such notice.  If Employer thereafter
intentionally repeats the breach it previously cured, such breach shall no
longer be deemed curable.
 
(iv)           For purposes of this Agreement, “Change of Control” shall mean
(A) the sale, conveyance or other disposition of all or substantially all of
Employer’s assets as an entirety or substantially as an entirety to any “person”
(as such term is used in Section 13(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), entity or “group” of persons (as defined in
Section 13(d) of the Exchange Act) acting in concert; (ii) any “person” becoming
the
 
 
3

--------------------------------------------------------------------------------

 
 
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Employer representing 50% or more of the total
voting power represented by Employer’s then-outstanding voting securities; or
(iii) a merger or consolidation of Employer with any other corporation or other
entity, other than a merger or consolidation of Employer with any other
corporation or other entity, other than a merger or consolidation that would
result in the voting securities of Employer outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its controlling
entity) at least 50% of the total voting power represented by the voting
securities of Employer, or such surviving entity (or its controlling entity),
outstanding immediately after such merger or consolidation, as applicable.
 
(d) Termination by Employee other than for Good Reason.  Employee may terminate
his employment with Employer other than for Good Reason upon fifteen (15) days’
written notice to Employer, after which Employer shall have no further
obligation hereunder to Employee, except for payment of amounts of Base Salary
and other benefits accrued through the Termination Date.  If Employee so
notifies Employer of such termination, Employer shall have the right to
accelerate the effective date of such termination to any date after Employer’s
receipt of such notice, but such acceleration will not be deemed to constitute a
termination of Employee’s employment by Employer without Cause, and the
consequences of such termination will continue to be governed by this subsection
(d).
 
(e) Waiver and Release.  In consideration for and as a condition to the payments
and benefits provided and to be provided under this Agreement, Employee agrees
that Employee will, within thirty (30) days after the Termination Date, deliver
to Employer a fully executed release agreement substantially in a form then used
by and agreeable to Employer and which shall fully and irrevocably release and
discharge Employer, Summer LLC and the Affiliated Entities and their respective
directors, officers, managers, members, shareholders and employees from any and
all claims, charges, complaints, liabilities of any kind, known or unknown, owed
to Employee, other than any rights Employee may have under the terms of this
Agreement that survive such termination of employment and other than any vested
rights of Employee under any of Employer’s employee benefit plans or programs
that, by their terms, survive or are unaffected by such termination of
employment.
 
3. Protection of Confidential Information.
 
(a) Employee expressly recognizes and acknowledges that in connection with
Employee’s employment with Employer, Employee will be given access to certain
highly-sensitive confidential and proprietary information belonging either to
Employer or to the Summer Companies or other parties who may have furnished such
information under obligations of confidentiality, relating to and used in the
Business or the provision of Services (collectively, “Confidential
Information”).  Employee expressly recognizes and acknowledges that, unless
otherwise generally available to the public, Confidential Information shall
include, but not be limited to, the following categories of information and
material, regardless of how such information or material may exist from time to
time and whether in electronic, print, or other form, including all copies,
notes, or other reproductions or replicas thereof, which constitute valuable,
special, and unique assets of Employer or its affiliates that have been
developed or acquired through substantial investments of time, money, and
resources:
            
(i)          any and all information relating to the operation of the Business
or the provision of Services, methods of operation, technology, or marketing,
including, but not limited to, business plans, processes, strategic plans,
forecasts, financial information or data, marketing information or data,
research and development, business account lists, customer lists (including
customer names and contact information), customer information (including
customer preferences,
 
 
4

--------------------------------------------------------------------------------

 
 
pricing, buying habits and needs and the methods of fulfilling those needs),
employee lists (including skills, ability and compensation of employees other
than Employee), vendor or supplier lists, licensor or licensee lists, contractor
lists, records relating to any intellectual property owned by, controlled, or
maintained by any Affiliated Entity related to the operation of the Business or
provision of Services, and any and all other records pertaining to the operation
of the Business or provision of Services which Employer may, from time to time,
designate as confidential or proprietary or that Employee reasonably knows
should be treated or has been treated by Employer or its affiliates as
confidential or proprietary and is related to the operation of the Business or
provision of Services;
 
(ii)           the specific terms of any agreement or arrangement, whether oral
or written, between an Affiliated Entity and any other Affiliated Entity,
including Employer, or any licensor, licensee, customer, utility, supplier,
vendor, employee, contractor, sub-contractor, government agency, or municipality
with which such Affiliated Entity may be associated or affiliated from time to
time which relate to the operation of the Business or provision of Services,
including, but not limited to, anything of value (including, but not limited, to
monetary payments) provided or received by such Affiliated Entity, or the
expiration date of any such agreement or arrangement;
 
(iii)           any and all information of a technical or proprietary nature
developed by or acquired by any Affiliated Entity or made available to any
Affiliated Entity and its employees by any other Affiliated Entity or any
licensor, licensee, customer, utility, supplier, vendor, employee, contractor,
sub-contractor, government agency, or municipality of any Affiliated Entity, on
a confidential basis or protected basis and related to the Businesses or
provision of Services, including but not limited to any scientific or technical
analyses, ideas, concepts, designs, specifications, requirements, prototypes,
techniques, technical data or know-how, formulae, methods, discoveries,
improvements, equipment, research and development, and inventions related to the
Businesses or provision of Services; and
 
(iv)           excludes information (A) which is in the public domain through no
unauthorized act or omission of Employee or (B) which becomes available to
Employee on a non-confidential basis from a source other than Employer or its
affiliates without breach of such source’s confidentiality or non-disclosure
obligations to Employer or any of its affiliates.
 
(b) Employee agrees that Employee shall not disclose any Confidential
Information to any third-party not employed by or otherwise expressly associated
or affiliated with Employer for any reason or purpose whatsoever and will not
use such Confidential Information except on behalf of Employer at any time
during Employee’s employment with Employer or any other Affiliated Entity, or at
any time within two years after the Termination Date.  Employee further agrees
to promptly surrender to Employer or any other Affiliated Entity upon request
during Employee’s employment with Employer and immediately upon the Termination
Date, all Confidential Information and any other property of any kind, existing
in any tangible, print or electronic form of any Summer Company in Employee’s
possession or under Employee’s control, including all passwords used by Employee
to access facilities, networks, or phone systems of any Summer
Company.  Employee also expressly agrees that immediately upon the Termination
Date, Employee shall cease using any secure website or web portals, e-mail
system, or phone system or voicemail service of the Summer Companies.
 
(c) In addition, during Employee’s employment with Employer and at all times
after the Termination Date, Employee shall not directly or indirectly disclose
any Trade Secret (defined below) to any third-party, and shall not use any Trade
Secret, directly or indirectly, for Employee or for others, without the prior
written consent of Employer.  For purposes of this Agreement, the term “Trade
Secret” means any item of Confidential Information that constitutes a trade
secret of Employer or any of the
 
 
5

--------------------------------------------------------------------------------

 
 
Affiliated Entities under the common law or statutory law of the state of
Texas.  The Parties acknowledge and agree that this Agreement is not intended
to, and does not, alter either Employer’s rights or Employee’s obligations under
any state or federal statutory or common law regarding trade secrets and unfair
trade practices.
 
(d) It is acknowledged and agreed that any breach or threatened breach of the
provisions of this Section 3 would cause irreparable injury to Employer and that
money damages would not provide an adequate remedy to Employer.  In the event of
a breach or threatened breach by Employee of this Section 3, Employer shall be
entitled to an injunction restraining Employee from disclosing any Confidential
Information or Trade Secrets, and, further, from accepting any employment with
or rendering any services to any such third-party to whom any Confidential
Information or Trade Secret has been disclosed or is threatened to be disclosed
by Employee.
 
(e) Nothing contained in this Section 3 shall be construed as prohibiting
Employer from pursuing any other equitable or legal remedies for any such breach
or threatened breach, including recovery from Employee of any monetary damages
that Employer may suffer by reason of any such breach or threatened breach.
 
4. Restrictive Covenants. Employee and Employer understand and agree that the
purpose of this Section 4 is solely to protect Employer’s legitimate business
interests, including, but not limited to Confidential Information and Trade
Secrets, Partner relationships and goodwill, and the Summer Companies’
competitive advantage within the Industry in the operation of the Businesses or
provision of Services.  This Section 4 is not intended to impair, nor will it
impair, Employee’s ability or right to work or earn a living.  Employee and
Employer further understand and agree that this Section 4 represents an
important element of this Agreement, and is a material inducement to Employer
entering into this Agreement, without which Employer would not have entered into
this Agreement.
 
(a) Covenant Not to Compete.  Employee acknowledges that Employee’s duties as an
executive with Employer will entail involvement with the entire range of
Employer’s operations across the Industry, and that Employee’s extensive
familiarity with the Summer Companies’ provision of Services, Confidential
Information and Trade Secrets justifies a restriction applicable across the
entire geographic footprint in which Employer provides Services including, if
applicable at a later date, in locations other than the retail electric provider
market of Texas.  To the fullest extent permitted by any applicable state law,
Employee agrees that during Employee’s continuous employment with Employer, and
for the period of twelve (12) months immediately following the Termination Date,
Employee shall not, without the prior written consent of Employer, directly or
indirectly, obtain or hold a Competitive Position with a Competitor in the
Restricted Territory, as these terms are defined herein.
 
(i)           For purposes of this Agreement, a “Competitive Position” means any
employment with or service to be performed (whether as owner, member, manager,
lender, partner, shareholder, consultant, agent, employee, co-venturer, or
otherwise) for a Competitor in which Employee (A) will use or disclose or could
reasonably be expected to use or disclose any Confidential Information or Trade
Secrets for the purpose of providing, or attempting to provide, such Competitor
with a competitive advantage in the Industry or (B) will hold a position, will
have duties, or will perform or be expected to perform services for such
Competitor, that is or are the same as or substantially similar to the position
held by Employee with Employer or those duties or services actually performed by
Employee for Employer in connection with the provision of Services by the Summer
Companies, or (C) will otherwise engage in the Businesses, or market, sell or
provide Services in competition with Employer.
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)           For purposes of this Agreement, “Competitor” means any
third-party (A) whose business is the same as or substantially similar to the
Business or major segment thereof, or (B) who owns or operates, intends to own
or operate, or is preparing to own or operate a subsidiary, affiliate, or
business line or business segment whose business is or is expected to be the
same as or substantially similar to the Business or major segment thereof.
 
(iii)           For purposes of this Agreement, “Restricted Territory” means:
(A) the Texas retail electric provider market (referred to in this Agreement as
the “Industry”); and (B) additionally, to the fullest extent permitted by any
applicable state law, any additional states in which Employer provides Services
between the Effective Date and the Termination Date.
 
Employee shall be deemed to be in a Competitive Position with a Competitor in
the Restricted Territory if Employee obtains or holds a Competitive Position
with a Competitor that conducts its business within the Restricted Territory
(and Employee’s responsibilities relate to that Competitor’s business in the
Restricted Territory), even if Employee’s residence or principal place of work
(other than California) is not within the Restricted Territory.
 
Notwithstanding the foregoing, Employee may, as a passive investor, own capital
stock of a publicly held corporation, which is actively traded in the
over-the-counter market or is listed and traded on a national securities
exchange, which constitutes or is affiliated with a Competitor, so long as
Employee’s ownership is not in excess of five percent (5%) of the total
outstanding capital stock of the Competitor.
 
(b)           Non-Solicitation / No Interference Provisions.
 
(i)           Business Partners.  Employee understands and agrees that the
relationship between the Summer Companies and each of its licensors, licensees,
suppliers, vendors, contractors, subcontractors, consultants, customers, and
prospective customers related to the Business or the provision of Services (the
“Partners”) constitutes a valuable asset of the Summer Companies, and may not be
misappropriated for Employee’s own use or benefit or for the use or benefit of
any other third-party.  Accordingly, Employee hereby agrees that during
Employee’s employment by Employer and for the period of twenty-four (24) months
immediately after the Termination Date, Employee shall not, without the prior
written consent of Employer, directly or indirectly, on Employee’s own behalf or
on behalf of any other third-party:
 
(A)           call-on, solicit, divert, take away or attempt to call-on,
solicit, divert, or take away any of the Partners (1) with whom or with which
Employee had communications on Employer’s behalf about the Partner’s existing or
potential business relationship with any of the Summer Companies with respect to
the Businesses or provision of Services; (2) whose business dealings with the
Summer Companies are or were managed or supervised by Employee as part of his
duties for Employer; or (3) about whom or about which Employee obtained
Confidential Information or Trade Secrets solely as a result of Employee’s
employment with Employer or interaction or association with any other Affiliated
Entity; or
 
(B)           interfere or engage in any conduct that would otherwise have the
effect of interfering, in any manner with the business relationship between the
Summer Companies and any of the Partners, including, but not limited to, urging
or inducing, or attempting to urge or induce, any Partner to terminate its
relationship with the Summer Companies or to cancel, withdraw, reduce, limit, or
modify in any manner such Partner’s business or relationship with the Summer
Companies.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)           Employees.  Employee understands and agrees that the relationship
between the Summer Companies and each of its employees constitutes a valuable
asset of the Summer Companies and such assets may not be converted to Employee’s
own use or benefit or for the use or benefit of any other
third-party.  Accordingly, Employee hereby agrees that during Employee’s
employment with Employer or any other Affiliated Entity and for the period of
twenty-four (24) months immediately after the Termination Date, Employee shall
not, without Employer’s prior written consent, directly or indirectly, solicit
or recruit for employment; attempt to solicit or recruit for employment; or
attempt to hire or accept as an employee, consultant, contractor, or otherwise,
any employee of any Affiliated Entity engaged in the Business or provision of
Services; or unlawfully urge, encourage, induce, or attempt to urge, encourage,
or induce any employee of any Affiliated Entity engaged in the Business or
provision of Services to terminate his or her employment with such Affiliated
Entity.
 
(c)           Post-Termination Covenants by Employee.
 
(i)           Upon the termination of Employee’s employment hereunder,
regardless of (A) the date, cause, or manner of the termination of Employee’s
employment with Employer, (B) whether such termination occurs with or without
Cause or is a result of Employee’s resignation, or (C) whether Employer provides
severance benefits to Employee under this Agreement, Employee shall resign and
does resign from all positions as an officer of the Summer Companies and from
any other positions with the Summer Companies, with such resignations to be
effective upon the Termination Date.
 
(ii)           From and after the Termination Date, Employee agrees not to make
any statements to the Summer Companies’ employees, customers, vendors, or
suppliers or to any public or media source, whether written or oral, regarding
Employee’s employment hereunder or termination from Employer’s employment,
except as may be approved in writing by an executive officer of Employer in
advance.  Employee further agrees not to make any statement (including to any
media source, or to the Summer Companies’ suppliers, customers or employees) or
take any action that would disrupt, impair, embarrass, harm or affect adversely
the Summer Companies or any of the employees, officers, directors, or customers
of the Summer Companies or place the Summer Companies or such individuals in any
negative light.
 
(iii)           From and after the Termination Date, Employee agrees to
cooperate with and provide assistance to the Summer Companies and its legal
counsel in connection with any litigation (including arbitration or
administrative hearings) or investigation affecting the Summer Companies, in
which, in the reasonable judgment of the Summer Companies’ counsel, Employee’s
assistance or cooperation is needed.  Employee shall, when requested by the
Summer Companies, provide truthful testimony or other assistance and shall
travel at the Summer Companies’ request in order to fulfill this obligation.  In
connection with such litigation or investigation, the Summer Companies shall
attempt to accommodate Employee’s schedule, shall reimburse Employee (unless
prohibited by law) for any actual loss of wages in connection therewith, shall
provide Employee with reasonable notice in advance of the times in which
Employee’s cooperation or assistance is needed, and shall reimburse Employee for
any reasonable expenses incurred in connection with such matters.
 
(d)           Enforcement of Restrictive Covenants.  Notwithstanding any other
provision of this Agreement, in the event of Employee’s actual or threatened
breach of any provision of this Section 4, Employer shall be entitled to an
injunction restraining Employee from such breach or threatened breach, without
the requirement of posting any bond or the necessity of proof of actual damage,
it being agreed that any breach or threatened breach of these restrictive
covenants would cause immediate and irreparable
 
 
8

--------------------------------------------------------------------------------

 
 
injury to Employer and that money damages would not provide an adequate remedy
to Employer.  Nothing herein shall be construed as prohibiting Employer from
pursuing any other equitable or legal remedies for such breach or threatened
breach, including the recovery of monetary damages from Employee.  The period of
any restriction set forth in this Section 4 shall be extended by any period of
time that Employee is or has been found to be in breach of any provision in this
Section 4.
 
(e)           Employee Acknowledgement. Employee acknowledges and agrees that:
 
(i) the restrictive covenants contained in this Agreement constitute material
inducement to Employer entering into this Agreement and agreeing to employ
Employee on the terms and conditions stated herein;
 
(ii) the restrictive covenants contained in this Agreement are reasonable in
time, territory, and scope, and in all other respects;
 
(iii) should any part or provision of any covenant be held invalid, void, or
unenforceable in any court of competent jurisdiction, such invalidity, voidness,
or unenforceability shall not render invalid, void, or unenforceable any other
part or provision of this Agreement; and
 
(iv) if any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration,
territory, definition of activities, or definition of information covered is
considered to be invalid or unreasonable in scope, the invalid or unreasonable
terms shall be redefined to carry out Employer’s and Employee’s intent in
agreeing to these restrictive covenants.
 
These restrictive covenants shall be construed as agreements independent of any
other provision in this Agreement and the existence of any claim or cause of
action of Employee against Employer, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by Employer of
these restrictive covenants.
 
5. Employer’s Rights to Inventions and Other Intellectual Property.
 
(a)           Employee hereby assigns to Employer all of Employee’s rights,
title, and interest (including, but not limited to all patent, trademarks,
copyright, and trade secret rights) in and to all Work Product (as defined
below) prepared or developed by Employee, made or conceived in whole or in part
by Employee within the scope of Employee’s employment by Employer, or that
involve the use of Confidential Information or Trade Secrets within six (6)
months thereafter.  Employee further acknowledges and agrees that all
copyrightable Work Product prepared by Employee within the scope of Employee’s
employment by Employer are “works made for hire” and, consequently, that
Employer owns all copyrights thereto.
 
(b)           Employee represents and warrants to Employer that all work that
Employee performs for or has performed for Employer or any other Affiliated
Entity, and all Work Product that Employee produces, which includes, but is not
limited to, software, copyrights, trademarks, domain names, domain name
registrations, documentation, memoranda, ideas, designs, inventions, processes,
new developments or improvements, and algorithms (“Work Product”), will not
knowingly infringe upon or violate any patent, copyright, trade secret, or other
property right of Employee’s former employers or of any other third
party.  Employee will not disclose to Employer or to the Summer Companies, or
use in any of Employee’s Work Product, any confidential or proprietary
information belonging to others, unless both the owner thereof and Employer have
consented.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the other provisions of this Section 5, Employee
shall not be required to assign, transfer, or convey to Employer any of the
rights, title, and interest Employee may have in any Work Product that Employee
invents, discovers, originates, makes, or conceives during Employee’s employment
by Employer if and only if (i) no equipment, supplies, facilities, Confidential
Information, or Trade Secrets are used in the creation of the Work Product, (ii)
the Work Product was developed entirely on Employee’s own time, (iii) the Work
Product does not relate directly to the Business or to the Summer Companies’
actual or demonstrably anticipated research or development, and (iv) the Work
Product does not result in any way from any work performed by Employee for
Employer.
 
6. Dispute Resolution.  All disputes and controversies arising out of or in
connection with this Agreement, Employee’s employment with the Employer or any
Summer Company, or the transactions contemplated hereby shall be resolved
exclusively by the state and federal courts located in the County of Harris, in
the State of Texas, and each party hereto agrees to submit to the jurisdiction
of said courts and agrees that venue shall lie exclusively with such
courts.  Each party hereby irrevocably waives, to the fullest extent permitted
by applicable law, any objection which such party may raise now, or hereafter
have, to the laying of the venue of any such suit, action or proceeding brought
in such a court and any claim that any such suit, action or proceeding brought
in such a court has been brought in an inconvenient forum.  Each party agrees
that, to the fullest extent permitted by applicable law, a final judgment in any
such suit, action, or proceeding brought in such a court shall be conclusive and
binding upon such party, and may be enforced in any court of the jurisdiction in
which such party is or may be subject by a suit upon such judgment.
 
7. No Conflict.  Employee represents and warrants that Employee is not subject
to any agreement, instrument, order, judgment or decree of any kind, or any
other restrictive agreement of any character, which would prevent Employee from
entering into this Agreement or would conflict with the performance of
Employee’s duties pursuant to this Agreement.  Employee represents and warrants
that Employee will not engage in any activity, which would conflict with the
performance of Employee’s duties pursuant to this Agreement.
 
8. Notices.  Any notice, requests, demands and other communications to be given
to a party in connection with this Agreement shall be in writing addressed to
such party in person or at such party’s “Notice Address,” which shall initially
be as set forth below:
 
If to Employer:
SUMMER ENERGY HOLDINGS, INC.
800 Bering Drive, Suite 260
Houston, Texas 77057
Attn:  Board of Directors


with a copy to (which shall not constitute notice):
 
Kirton McConkie, PC
60 E. South Temple, Suite 1800
Salt Lake City, Utah 84111
Attn: Alexander N. Pearson, Esq.
 
 
If to Employee:
[Neil M. Leibman]

 
 
[address on file with Employer]

 
 
10

--------------------------------------------------------------------------------

 
 
A party’s Notice Address may be changed or supplemented from time to time by
such party by notice thereof to the other party as herein provided.  Any such
notice shall be deemed effectively given to and received by a party on the first
to occur of (a) the date on which such notice is actually delivered (whether by
mail, courier, hand delivery, electronic or facsimile transmission or otherwise)
to such party’s Notice Address and addressed to such party, if such delivery
occurs on a business day, or if such delivery occurs on a day which is not a
business day, then on the next business day after the date of such delivery, (b)
upon personal delivery to the party to be notified, or (c) the date on which
such notice is actually received by such party (or, in the case of a party that
is not an individual, actually received by the individual designated in the
Notice Address of such party).  For purposes of the preceding sentence, a
“business day” is any day other than a Saturday, Sunday or U.S. federal public
legal holiday.
 
9. Miscellaneous.
 
(a) Waiver of Breach.  The waiver by either Party of a breach or violation of
any provision of this Agreement shall not operate as, or be construed to be, a
waiver of any subsequent breach of the same or other provision hereof.  The
failure of either Party to insist, in any one or more instances, upon
performance of any of the terms, conditions, or restrictive covenants contained
in this Agreement shall not be construed as a waiver or a relinquishment of any
right granted hereunder or of the future performance of any such term or
condition, but the obligations of each Party with respect thereto shall continue
in full force and effect.
 
(b) Severability.  Any provision of this Agreement that is determined to be
invalid or unenforceable by any court of competent jurisdiction will not affect
the validity or enforceability of (i) any other provision hereof or (ii) the
invalid or unenforceable provision in any other situation or in any other
jurisdiction. Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.
 
(c) Assignability.  Except as otherwise provided herein, this Agreement shall
inure to the benefit of and shall be binding upon Employee, his or her executor,
administrators, heirs, and personal representatives and upon Employer and its
successors and assigns.  The rights, obligations, and duties of Employee
hereunder may be assigned by Employer to any successor or assign of Employer,
and such successor or assign is expressly authorized to enforce all the terms
and provisions of this Agreement, including without limitation the terms and
provisions of Sections 3, 4 and 5 hereof.  Employee’s obligations under this
Agreement shall not be assignable by Employee.
 
(d) Choice of Law.  This Agreement shall be governed by the laws of the State of
Texas without regard to its choice of law rules.  
 
(e) Amendments; Entire Agreement.  This Agreement (i) constitutes the entire
agreement between the Parties with respect to the subject matter of this
Agreement and (ii) supersedes all prior and contemporaneous agreements (whether
written or oral and whether express or implied) between the Parties to the
extent related to the subject matter of this Agreement.  No amendment of any
provision of this Agreement will be valid unless the amendment is in writing and
signed by Employer and Employee.  Without limiting the generality of the
foregoing, the obligations under this Agreement with respect to any termination
of employment of Employee, for whatever reason, supersede any severance or
related obligations of Employer in any policy, plan or practice of Employer or
any agreement between Employee and Employer.
 
(f) Headings.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
 
(g) Counterparts.  This Agreement may be executed by the Parties in multiple
counterparts and shall be effective as of the Effective Date when each party
shall have executed and delivered a
 
 
11

--------------------------------------------------------------------------------

 
 
counterpart hereof, whether or not the same counterpart is executed and
delivered by each Party, and subject to the occurrence of the Closing.  When so
executed and delivered, each such counterpart shall be deemed an original and
all such counterparts shall be deemed one and the same document.  Transmission
of images of signed signature pages by facsimile, e-mail or other electronic
means shall have the same effect as the delivery in person of manually signed
documents.
 
(h) Compliance with Section 409A.  This Agreement is intended to comply with
Section 409A of Internal Revenue Code of 1986, as amended (“Section 409A”), to
the extent applicable.  Notwithstanding any provision herein to the contrary,
this Agreement shall be interpreted, operated and administered consistent with
this intent.  Each separate installment under this Agreement shall be treated as
a separate payment for purposes of determining whether such payment is subject
to or exempt from compliance with the requirements of Section 409A.  In
addition, in the event that Employee is a “specified employee” within the
meaning of Section 409A (as determined in accordance with the methodology
established by Employer as in effect on the date of termination of Employee’s
employment hereunder), any payment or benefits hereunder that are nonqualified
deferred compensation subject to the requirements of Section 409A shall be
provided to Employee no earlier than six (6) months after the date of Employee’s
“separation from service” within the meaning of Section 409A.
 
[signatures follow on next page]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Employer has caused this Employment Agreement to be executed
by its duly authorized officer, and Employee has hereunto signed this Agreement,
as of the Effective Date.
 
“Employer”:
 
SUMMER ENERGY HOLDINGS, INC.
 
By: /s/ Jaleea P. George
Name: Jaleea P. George
Title: CFO
 

 
“Employee”:
 

 
/s/ Neil M. Leibman
Neil M. Leibman
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A

 
Employee:   Neil M.
Leibman                                                                        
 
Effective Date of Employment:   January 1, 2015                                
 
Position:   Chief Executive Officer
 
Compensation and Benefits:
 
1.  
Base Salary.  Employer will pay to Employee a base salary at an annual rate of
$150,000 (as adjusted, the “Base Salary”), payable in accordance with Employer’s
customary payroll practices as in effect from time to time.  The Base Salary
shall be reviewed in a manner consistent with Employer’s compensation program.

 
2.  
Bonuses; Additional Compensation.  Employee may be eligible to receive bonuses
and to participate in incentive compensation plans of Employer in accordance
with any plan or decision that the Board, or any committee or other person
authorized by the Board, may in its sole discretion determine from time to time.

 
3.  
Reimbursement of Expenses.  Employee shall be paid or reimbursed by Employer, in
accordance with and subject to Employer’s general expense reimbursement policies
and practices and Employer’s receipt of evidence of such expenses reasonably
satisfactory to Employer, for all reasonable travel and other business expenses
incurred by Employee in performing his obligations under this
Agreement.  Further, Employer will pay mobile telephone usage charges on behalf
of Employee.

 
4.  
Benefits.  Employee shall be eligible to earn and accrue vacation in accordance
with Employer’s policies in effect from time to time.  In addition, Employee
shall be eligible to participate in Employer’s medical and dental insurance
programs, 401(k), and other employee benefit or welfare plan, program, or
arrangement that Employer has or may from time to time establish or sponsor for
the benefit of Employer’s employees, upon Employee meeting any qualifications
for participation in such plan(s), program(s), or arrangement(s).  Employer will
pay on behalf of Employee 100% of the health insurance premiums for Employee.

 
5.  
Incentive Compensation.

 
o  
Employee shall be granted an option to purchase 50,000 shares of Employer’s
common stock, as follows:

 
§  
Employee shall be granted an option to purchase 25,000 shares of Employer’s
common stock, with a strike price of $1.00 per share, which immediately vest on
the date of grant.

 
§  
Inasmuch as Employee and Employer understand that Employer’s Board of Directors
intends to adopt a new stock option plan (the “2015 Plan”) and seek shareholder
approval of the 2015 Plan at the Employer’s next shareholder meeting, Employee
and Employer agree that within ten (10) days of the approval by the Employer’s
shareholders of the 2015 Plan, Employer shall grant an option to purchase an
additional 25,000 shares of Employer’s common stock, with a strike price equal
to the fair market value on the date of grant, which options shall vest on
January 1, 2016, unless this Agreement is terminated prior to such
date.   Employee and Employer further agree that if the Employer’s shareholders
do not approve the 2015 Plan, the Employer shall nevertheless grant the option
to purchase the 25,000 shares as outlined above, but such option shall be a
non-qualified stock option.

 
o  
Beginning on and measured from the Effective Date, for each additional tranche
of 25,000 residential customer equivalents (i.e., a minimum added load of
250,000,000 KwH) achieved by Summer LLC, Employee will be granted a fully vested
stock option to purchase up to 35,000 shares of common stock of the Employer on
the date on which such residential customer equivalent thresholds are met (up to
a maximum of 140,000 shares of common stock for the achievement of 100,000
residential customer equivalents during the term of this Agreement), with a
strike price of $1.50 per share, pursuant to the terms of a Stock Option Grant
Agreement by and between Employer and Employee.

 
 
 

--------------------------------------------------------------------------------

 
 
o  
equivalent thresholds are met (up to a maximum of 140,000 shares of common stock
for the achievement of 100,000 residential customer equivalents during the term
of this Agreement), with a strike price of $1.50 per share, pursuant to the
terms of a Stock Option Grant Agreement by and between Employer and Employee.

Restricted Territory:
 
Pursuant to Section 4(a)(iii)(A), Employee is restricted from competing with
Employer in the following states, in which Employer is providing Services or is
presently qualified to do business, as of the Effective Date:
 
Texas Retail Electric Provider market


 
 

--------------------------------------------------------------------------------

 
 